Case 2:16-cv-09074-JMV-MF Document 123 Filed 10/09/18 Page 1 of 3 PageID: 2389




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


   ABRAXIS BIOSCIENCE, LLC and
   CELGENE CORPORATION,
                                                           Civil Action No. 16-9074 (JMV)(MF)
                         Plain tiffs,

          V.                                               (filed Electronically)
  CIPLA LIMITED,

                         Defendant.


                                        CONSENT JUDGMENT

                  Plaintiffs Abraxis BioScience. LLC and Celgene Corporation (collectively,

  “Celgene”) and Defendant Cipla Limited (“Cipla”), the parties in the above-captioned action

  hereby stipulate and consent to entry ofjudgment and an injunction in this action as follows:

                 IT IS this day of                    .20 1$:

                 ORDERED, ADJUDGED, AND DECREED as fllows:

                  1.     This Court has jurisdiction over the subject matter of the above action and

  has personal jurisdiction over the parties for purposes of this action only. including as set forth

  below in Paragraph 6 of this Consent Judgement.

                 2.      As used in this Consent Judgment. the term ‘Cipla ANDA Product” shall

  mean the paclitaxel albumin-bocind particles for injectable suspension product manufactured or

  marketed pursuant to Abbreviated New Drug Application No. 209657.

                 3.      As used in this Consent Judgment, the term “Patents-in-Suit” shall mean

  U.S. Patent Nos. 7,$20,78$, 7.923,536, $,13$,229, and 8.$53,260.

                 4.      Until expiration of the Patents-in-Suit. Cipla, including any of its

  successors and assigns, is enjoined from infringing the Patents-in-Suit, on its own part or through
Case 2:16-cv-09074-JMV-MF Document 123 Filed 10/09/18 Page 2 of 3 PageID: 2390




   any third party on its behalf, by making. having made, using, selling, offering to sell, importing,

  or distributing of the Cipla ANDA Product, unless and to the extent otherwise specifically

  authorized by Celgene, and is further enjoined from assisting or cooperating with any third

  parties in connection with any infringement of the Patents-in-Suit by any such third parties.

  cinless and to the extent otherwise specifically authorized by Celgene.

                     5.     Compliance with this Consent Judgment may be enforced by Celgene and

  its respective successors in interest or assigns.

                     6.     This Court retains jurisdiction to enforce the terms of this Consent

  Judgment and to enforce and resolve any disputes related to the parties’ resolution of this action.

                     7.     All claims, counterclaims, affirmative defenses and demands in this action

  are hereby dismissed with prejudice and without costs, disbursements, or attorneys’ fees to any

  party.

                     8.     Nothing herein prohibits or is intended to prohibit Cipla from maintaining

  a ‘Paragraph IV Certification” pursuant to 21 U.S.C.      §   3550)(2)(A)(vii)(IV) or pursuant to 21

  C.F.R.   §   314.94(a)(12) with respect to the Patents-in-Suit.

                     9.     Nothing herein restricts or is intended to restrict the U.S. Food and Drug

  Administration from approving the Cipla ANDA.




                                                                    cJ/
                                                                    John Michael Vazqif9, U’S.D.J.




                                                      -2-
Case 2:16-cv-09074-JMV-MF Document 123 Filed 10/09/18 Page 3 of 3 PageID: 2391




  We hereby consent to the form and entry of this Order:

  Dated: October 8,2018

  By:   s/ Charles M. Lizza                      By:   s/ Arnold B. Calmann
        Charles M. Lizza                               Arnold B. Calmann
        William C. Baton                               Katherine A. Escanlar
        Saul Ewing Arnstein & Lehr LLP                 SAIBER LLC
        One Riverfront Plaza. Suite 1520               One Gateway Center
        Newark, New Jersey 07102-5426                  10th Floor, Suite 1000
        (973) 286-6700                                 Newark. New Jersey 07 102
                                                       (973) 622-333
        Attornei.s for Abraxis BioScience,
        LLC and Ceigene Corporcttion                   Attorneys for C/pta Limited
